
	
		I
		112th CONGRESS
		2d Session
		H. R. 6546
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Sensenbrenner
			 (for himself and Mr. Conyers)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Office of National Drug Control Policy
		  Reauthorization Act of 2006 to increase congressional oversight of the United
		  States Anti-Doping Agency.
	
	
		1.Short titleThis Act may be cited as the
			 Athlete Due Process Protection Act of
			 2012.
		2.Congressional
			 review and oversight of the United States Anti-Doping Agency
			(a)Provision of
			 allegations to athletesSection 701(b) of such Act (21 U.S.C.
			 2001(b)) is amended—
				(1)in paragraph (4), by striking
			 and at the end;
				(2)in paragraph (5),
			 by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following new paragraph:
					
						(6)provide a document to each athlete that it
				investigates that includes the specific doping allegations against such
				athlete.
						.
				(b)Expansion of
			 reporting to CongressSection
			 702 of such Act (21 U.S.C. 2002) is amended—
				(1)in subsection (b), by inserting ,
			 including the information under subsection (c) before the period;
			 and
				(2)by adding at the
			 end the following new subsections:
					
						(c)Additional
				annual report contentsBeginning with the report that the United
				States Anti-Doping Agency submits to Congress under subsection (b) in fiscal
				year 2014 and annually thereafter, such report shall include the following for
				the previous calendar year:
							(1)Information on each athlete that the United
				States Anti-Doping Agency investigated, including—
								(A)the status of each athlete as an amateur
				athlete;
								(B)the nationality of
				each athlete; and
								(C)a copy of the document provided to each
				athlete under section 701(b)(6), provided in a manner that does not identify
				any individual athlete.
								(2)The location of
				each investigation and adjudication that the Agency conducted, including
				investigations and adjudications outside of the United States.
							(3)Any investigations or adjudications
				conducted by the Agency that another United States or foreign agency or
				organization concurrently investigated or adjudicated.
							(4)The cost of each investigation and
				adjudication that the United States Anti-Doping Agency conducted, including all
				internal and external legal fees associated with each such investigation and
				adjudication.
							(d)Report on new
				rules
							(1)In
				generalBeginning on the date
				that is 90 days after the date of the enactment of the Athlete Due Process
				Protection Act of 2012, before a new or revised procedural or evidentiary rule
				that relates to the investigation or adjudication process of the United States
				Anti-Doping Agency can take effect, the United States Anti-Doping Agency shall
				submit to the Committees on the Judiciary of the House of Representatives and
				the Senate a report containing—
								(A)a copy of the rule;
								(B)a concise general
				statement relating to the rule; and
								(C)a list of any other related actions that
				the United States Anti-Doping Agency plans to take to implement the rule.
								(2)Effective date
				of rulesA rule relating to a
				report submitted under paragraph (1) shall take effect on the date that is 180
				days after the United States Anti-Doping Agency submits a report under
				paragraph (1) if Congress has not voted to override implementation of the rule.
							.
				(c)Due process
			 protections for athletesSuch Act is amended—
				(1)by redesignating
			 section 703 as section 704; and
				(2)by inserting the
			 following new section:
					
						703.Due process
				protections for athletesNo
				athlete who participates in an event sponsored or licensed by a National
				Governing Body, or otherwise subject to the jurisdiction of the United States
				Anti-Doping Agency, the World Anti-Doping Agency, or the International
				Association of Athletics Federation, may be fined, suspended, expelled, or
				otherwise penalized unless such athlete has been—
							(1)served with
				written specific charges providing dates and times of alleged conduct in
				quest;
							(2)given a reasonable
				time to prepare such athlete’s defense; and
							(3)afforded a full
				and fair
				hearing.
							.
				
